Citation Nr: 0738206	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 10 percent 
for the residuals of a shell fragmnent wound of the right 
hip, with involvement of Muscle Group XVI and impairment of 
the right ilio-inguinal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His awards and decorations include the 
Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the claims folder 
subsequently was returned to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment due to mild or transient symptoms which interfere 
with work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

2.  The residuals of the shell fragment wound of the 
veteran's right hip are manifested by impairment which most 
nearly approximates moderate disability of Muscle Group XVI 
and no more than moderate impairment of the right ilio-
inguinal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a disability rating higher than 10 
percent for the residuals of a shell fragment wound of the 
right hip, with involvement of Muscle Group XVI and 
impairment of the right ilio-inguinal nerve have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, 
Diagnostic Code 5316, § 4.124a, Diagnostic Code 8530 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letters 
mailed in May 2004 and February 2005.  Although the February 
2005 letter was not sent prior to the initial adjudication of 
the claims and the veteran has not been provided notice with 
respect to the effective-date element of either claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the February 2005 notice, the RO readjudicated the 
veteran's claims in August 2005.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of either claim would have been different had VCAA 
notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that a higher 
disability rating is not warranted for either of the 
disabilities at issue.  Consequently, no effective date will 
be assigned, and the failure to provide timely notice with 
respect to that element of each claim is no more than 
harmless error.  

The record reflects that the veteran's service medical 
records, pertinent VA treatment records, and Social Security 
Administration (SSA) records have been obtained.  
Additionally, the veteran has been afforded VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board also is unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.



General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  This does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD

Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that PTSD warrants a noncompensable rating if 
it has been diagnosed formally, but its symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or where the 
symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

In a July 2000 VA outpatient treatment record, it was noted 
that the veteran complained of feeling depressed since the 
onset of marriage problems in October 1999.  He also 
complained of paranoia; combat-related flashbacks; loss of 
appetite; impaired sleep; and diminished energy and 
concentration.  He was diagnosed with PTSD, and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.

The veteran reported in September 2000 that his depression 
had improved with medication.  In February 2001, he 
complained of occasional flashbacks, which caused no 
significant distress, and denied other symptoms of acute 
PTSD, including panic attacks and suicidal or homicidal 
thoughts.  The assessment was that he had a resolved 
adjustment disorder with depressive features.

In March 2004, the veteran reported that he lived with his 
girlfriend and one of his adult children but had no close 
friends.  He complained of flashbacks and problems with his 
temper and "road rage," but he reported that his ability to 
control these problems had improved.  He slept six to seven 
hours a night but sometimes awoke suddenly after hearing a 
"boom" outside.  He experienced intrusive memories 
approximately two to three times a day and had difficulty 
dealing with them.  He spoke of "having two minds" to 
separate his traumatic experiences from the rest of his 
thinking.  He avoided thinking or speaking about his war 
experiences because they increased his paranoia.  On mental 
status examination, he was neatly groomed with a regulated 
mood and congruent affect.  At times he was mildly irritable 
and somewhat guarded, although he made some jokes.  His 
speech was goal-directed but mildly pressured and 
circumstantial.  He exhibited sporadic eye contact, but his 
thought process was clear and his thought content coherent.  
He reported occasional, mild paranoia but no psychosis and 
denied suicidal or homicidal ideation.  The diagnosis was 
chronic PTSD, and a GAF score of 52 was assigned.

In April 2004 the veteran reported that a previous VA therapy 
session had been very helpful, that he felt stronger and more 
in-control of his life, and that he currently did not feel 
the need to continue in therapy.  He denied having problems 
with nightmares or hyperarousal symptoms that were excessive 
or disturbing.  He reported that he occasionally experienced 
disturbing, intrusive images.  On mental status examination, 
he was neatly groomed with sporadic eye contact, but his mood 
was regulated and his affect somewhat euthymic.  His speech 
had a normal rate and rhythm, and he displayed no suicidal or 
homicidal ideation.

In a May 2004 application for disability benefits from the 
SSA, the veteran reported having flashbacks of his combat 
experiences.  He indicated that occasionally he spent time 
with other people.  He also reported that his mind wandered, 
his thoughts were confused, and that he had difficulty 
remembering to pay bills and take his medication.

In a June 2004 VA outpatient treatment record the veteran 
reported that he slept six and one-half hours a night.  He 
complained of experiencing flashbacks to the war and a past 
history of depression and anxiety at the time of his divorce.

In August 2004 the veteran underwent an SSA psychiatric 
examination.  He complained of waking twice nightly, 
increased irritability, hypervigilance, hyperarousal, 
nightmares, flashbacks, and symptoms of anxiety and 
depression.  He explained that treatment had improved his 
PTSD symptoms, but that these symptoms persisted.  On mental 
status examination, the veteran was fully oriented and 
cooperative with a calm mood.  His personal hygiene and 
grooming were good, and his eye contact was appropriate.  His 
speech intelligibility was fluent.  His thought processes 
were coherent and goal-directed with no evidence of 
delusions, hallucinations or disordered thinking.  His affect 
was congruent with his thoughts and speech.  His recent and 
remote memory, attention and concentration were intact.  His 
judgment and insight were good.  He appeared to have some 
difficulty dealing with stress but was able to relate and 
interact appropriately with others.

At an August 2004 VA examination, the veteran reported that 
he had been "hot-headed" in the past but had improved 
recently.  He did not like crowds or being with a lot of 
people.  His sleep was impaired because he dreamed about 
bombs exploding.  He continued to experience some 
hyperarousal symptoms and occasional hypervigilance, 
particularly when he left home.  He had occasional nightmares 
and flashbacks, although these recently had diminished, and 
experienced brief, periodic episodes of feeling withdrawn, 
sullen, and emotionally detached.  He also continued to 
experience frequent, intrusive recollections that caused 
discomfort and mild distress.  He reported that he generally 
had experienced no significant PTSD-related problems at work.  
He also reported that he felt that he had learned enough 
skills after three sessions with his VA health care provider 
to deal with his PTSD.  On mental status examination, his 
appearance, attitude and behaviors generally were within 
normal limits, and his hygiene and grooming were good.  He 
was fully cooperative, made good eye contact and had speech 
that was relevant, coherent and productive.  His thought 
processes were rational and goal-directed.  There was no 
evidence of hallucinations, delusions or suicidal or 
homicidal ideation.  His concentration and short-term memory 
were intact, and his affect was appropriate with a full 
range.  His concentration was adequate.  His impulse control, 
insight and judgment were fair.  The VA examiner opined that 
the examination results revealed evidence of a chronic and 
currently mild, to at times moderate, PTSD and assigned a GAF 
score of 66.

In a December 2004 VA outpatient treatment record, it was 
noted that the veteran complained of mild depression because 
his girlfriend had moved out of their home.  His PTSD was 
assessed as stable.

In a statement enclosed with his May 2005 notice of 
disagreement, the veteran reported having flashbacks in his 
sleep that were often accompanied by cold sweats and caused 
him to wake suddenly in a panicked state.  He reported 
sleeping approximately five hours a night but feeling tired 
and lethargic because the sleep was interrupted.  He reported 
having a "hot temper," experiencing "road rage," and 
having difficulty controlling himself.  He avoided attending 
parties because he felt anxiety around crowds.  He attributed 
his divorce in major part to his PTSD symptoms.  He stated 
that he had not spoken with his daughter in a year and that 
he had been unable to see his granddaughter.  Although he was 
reluctant to speak about his war experiences, he planned to 
attend group therapy sessions on the recommendation of his VA 
health care provider so that he could "be a better person."

Analysis

In assessing the medical evidence, it is important to note 
the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 51-60 is appropriate for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  A score of 61-70 is indicated for some 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning well with some meaningful interpersonal 
relationships.  Id.

The medical evidence reflects that the veteran's PTSD 
symptoms result in mild social and occupational impairment.  
The veteran clearly experiences some PTSD symptoms, including 
impaired sleep, flashbacks, intrusive memories, and an 
exaggerated startle response, but he does not require 
medication to control them.  Although he believes that his 
PTSD has adversely affected his relationships with his 
daughter and former spouse, the veteran nevertheless has been 
able to maintain a good relationship with his son.  He 
reported that that his PTSD generally does not affect his 
ability to work, and there is no evidence that it affects his 
ability to perform the activities of daily living.  There is 
no indication in the record that the veteran suffers from 
symptoms such as panic attacks, memory loss, or anxiety as 
contemplated by the next highest rating of 30 percent.  With 
one exception, the GAF scores assigned to the veteran confirm 
that his PTSD symptoms result in a mild level of impairment.  
Accordingly, the Board concludes that the social and 
occupational impairment from the veteran's PTSD does not more 
nearly approximate the occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks required for a higher rating than the mild impairment 
contemplated by the assigned rating of 10 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Right Hip

Rating Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has also reviewed all evidence of record pertaining to the 
history of this service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The RO has evaluated the residuals of a shrapnel wound in the 
veteran's right hip as 10 percent disabling under Diagnostic 
Code 5316.  This code pertains to injuries to Muscle Group 
XVI, which includes the pelvic girdle, the psoas, ilacus and 
pectineus and functions to flex the hip.  Under Diagnostic 
Code 5316, the current 10 percent rating is assigned for a 
moderate disability.  A 30 percent rating is assigned for a 
moderately severe disability, and a 40 percent rating is 
assigned for a severe disability.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  The history of a 
moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

Analysis

After a careful review of the record, the Board concludes 
that the disability of Muscle Group XVI does not more nearly 
approximate moderately severe than moderate.  The veteran's 
service medical records show that he was hospitalized for a 
little more than a week for treatment of the shell fragment 
wound.  However, the wound was not a through and through 
wound, and did not become infected, require debridement, or 
involve the sloughing of soft parts or intermuscular 
scarring.  None of the medical evidence of record, including 
the reports of April 2003 and September 2004 VA examinations 
and an August 2004 SSA examination, contain any reference to 
loss of deep fascia, muscle substance, or normal firm 
resistance of the right hip muscles.  Although the veteran 
does have a scar on his right hip, the VA examination reports 
reflect that it is well-healed and asymptomatic.  No retained 
shrapnel was detected at either VA examination or in an 
August 2004 X-ray study of the veteran's right hip.  
Moreover, the record is silent for complaints of any of the 
cardinal signs of muscle disability, such as loss of power, 
weakness, or lowered fatigue threshold.  The veteran's chief 
complaint has been of pain and tingling in his right hip, but 
these symptoms do not limit his range of motion or impair his 
ability to keep up with work requirements.  Accordingly, the 
criteria for a higher disability rating under Diagnostic Code 
5316 are not met.

The Board has considered whether the veteran is entitled to a 
higher disability rating or separate compensable rating for 
the shell fragment wound residuals under any other Diagnostic 
Code, but has determined that he is not.  In particular, the 
Board notes that the record shows that the veteran has 
repeatedly complained of numbness in his right hemi-scrotum.  
The VA examiner opined that this numbness is related to 
impairment of the ilio-inguinal nerve from the shell fragment 
wound.  However, the examiner also stated that the veteran's 
mild amount of numbness is of no clinical significance.  
Under Diagnostic Code 8530, mild to moderate incomplete 
paralysis of the ilio-inguinal nerve warrants a 
noncompensable rating.  A 10 percent rating is authorized if 
there is severe incomplete paralysis or complete paralysis of 
the ilio-inguinal nerve.  None of the medical evidence 
indicates that the veteran has more than moderate incomplete 
paralysis of this nerve.  

Extra-schedular Consideration

Finally, the Board has considered whether either of the 
veteran's claims should be referred for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
record reflects that the veteran has not required frequent 
hospitalization for his PTSD or for the residuals of the 
shell fragment wound of his right hip.  Moreover, the 
evidence shows that the manifestations of these disabilities 
are not in excess of those contemplated by the schedular 
criteria.  Although the veteran has not worked since 2003, 
SSA records clearly establish that he ceased working because 
of his non-service-connected disabilities.  In sum, there is 
no indication in the record that the average industrial 
impairment from the either of the disabilities at issue would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of either claim for extra-schedular consideration is 
not warranted.


ORDER

An initial disability rating higher than 10 percent for PTSD 
is denied.

A disability rating higher than 10 percent for the residuals 
of a shell fragment wound of the right hip, with involvement 
of Muscle Group XVI and impairment of the right ilio-inguinal 
nerve, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


